Citation Nr: 0737785	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-09 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1975, with subsequent active duty in the National 
Guard from September 1990 to December 1990 and from August 
1991 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2001.  A transcript of the hearing is associated with the 
claims file.

In December 2003, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The issue of entitlement to service connection for diabetes 
mellitus, to include as secondary to PTSD, is addressed in 
the REMAND that follows the order section of the decision.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of any of the veteran's claimed in-
service stressors.  


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active duty, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in January 2005, 
in response to the Board's December 2003 remand.  Following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claim in June 2007.  
Notice of the type of evidence necessary to establish 
disability ratings and effective dates was provided along 
with the June 2007 supplemental statement of the case.  The 
veteran did not identify or submit any additional evidence in 
response to this notice, but instead submitted a response 
form in July 2007 indicating that he had no additional 
evidence to submit.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had VCAA notice been 
provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
Social Security Administration (SSA) records, and pertinent 
post-service medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following provision of the required notice and that 
any procedural errors in its development and consideration of 
the claim were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where a veteran served continuously for 90 days or more 
during a period of war and manifests a psychosis to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

PTSD

Although the record contains numerous diagnoses of PTSD, 
which are nominally based on the veteran's account of having 
experienced in-service stressors, the Board finds that 
service connection for PTSD is not in order, as none of the 
claimed in-service stressors can be verified.  

The Board finds it particularly significant that the 
veteran's account of his in-service stressor event has 
changed substantially over the course of this claim.  He 
initially informed his physician that, in 1974, he witnessed 
a motor vehicle accident resulting in the death of another 
serviceman.  He later informed VA that this occurred in 1973.  
In a September 2000 psychiatry attending note, the veteran 
also reported nightmares of witnessing an in-service motor 
vehicle accident in which an individual soldier was killed.  

In an October 2000 chaplain's note, the veteran recounted 
what were described as "nightmares" about witnessing a Jeep 
accident.  However, in this retelling of the event, the 
veteran stated that he saw several people dead, not just one, 
as in the first account.  He stated that he set a man's 
broken leg and then turned over his body to find that his 
face was missing.  The veteran stated that he later recovered 
the man's face.  In a September 2000 hospital summary, the 
veteran stated that he witnessed the death of a solder and 
some nurses when their Jeep was hit by a bomb.  In this 
account, the veteran stated that he turned the man over to 
find that his face had been blown off.  In an October 2001 
account, the veteran stated that there were two vehicles, one 
contained two nurses and the other contained two soldiers.  
Both nurses were killed and one of the soldiers was killed.  

The veteran also recounted another nightmare involving 
witnessing an autopsy on a solder.  In an alternative account 
of the autopsy, the veteran stated that the subject of the 
autopsy was a marine who had been shot in the back on a 
firing line, and that the veteran was forced to take part in 
the autopsy and had to "slice organs up on a meat slicer."  
The veteran also reported that four marines were killed in 1 
week while he was in basic training.  In a July 2000 private 
psychiatric evaluation, the veteran reported seeing seven of 
his friends killed while serving in the Mediterranean.  The 
veteran provided no specific details of these events.  

In an October 2000 psychiatry attending note, the examiner 
noted flashbacks of combat experiences in Vietnam.  The 
veteran's service records do not indicate any service in 
Vietnam.  In a later chaplain's note, the veteran denied 
having been in Vietnam.  

The veteran also described seeing victims of helicopter and 
plane crashes, as well as a firing range mishap, but did not 
provide identifying details.  

In a March 2000 private psychiatric evaluation, the examiner 
found the veteran to be a very vague historian, and found 
that his ability to recount his difficulties was confusing 
and vague.  

In essence, the various accounts of the veteran's stressors 
are inconsistent; at times they are self-contradictory; and 
they are devoid of any significant detail that might be 
verified.  The Board accords them no credibility.  Moreover, 
in the case of a claim for service connection for PTSD that 
is not based on combat, a veteran's lay testimony alone is 
simply not sufficient to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  A 
medical opinion diagnosing PTSD is also insufficient to 
verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In cases such as this, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The originating agency made an attempt to verify one version 
of a stressor identified by the veteran, that of having 
witnessed an autopsy; however, he did not provide sufficient 
detail, such as the man's name or the date of the autopsy.  
While the originating agency was able to confirm through the 
Department of Defense, that a man died in 1972 at Beaufort 
Naval Hospital, this cannot support the veteran's stressor, 
as it does not address the essential stressful details, that 
an autopsy was performed on the man, and that the veteran 
witnessed the autopsy.  Accordingly, as none of the veteran's 
claimed stressors has been verified, service connection for 
PTSD is not in order.

Other Psychiatric Disorders

Service medical records do not show that the veteran was 
treated for or diagnosed with a chronic psychiatric disorder.  
The report of examination for discharge in 1975 shows that 
the veteran's was found to be normal on psychiatric 
evaluation.  Although the post-service medical evidence of 
record shows that the veteran currently has numerous 
psychiatric diagnoses, there is no post-service medical 
evidence of an acquired psychiatric disorder until many years 
after the veteran's discharge from active duty.  

There is also no competent evidence that purports to relate 
any acquired psychiatric disorder to the veteran's military 
service.  As discussed above, several health care providers 
have diagnosed PTSD and other psychiatric disorders based on 
the veteran's account of stressors in service.  These 
accounts are not credible and cannot be the basis for a nexus 
opinion.  Those opinions are accordingly given no probative 
weight by the Board.  Indeed, the veteran himself has not 
always contended that his psychiatric disorder is related to 
his military service.  In a March 1996 private 
hospitalization report, the veteran correlated the onset of 
his depression with the death of his father in 1988, stating 
that he had difficulty accepting his father's death.  In that 
report, there was an Axis I diagnosis of major depression.  

In a December 2002 VA psychiatric attending note the veteran 
was diagnosed with post-stroke depression with etiology 
spread between the direct neural damage, secondary loss of 
independent functioning, and chronic pain.  

In essence, the evidence of a nexus between any current 
psychiatric disability and the veteran's military service is 
limited to, or is based on, the veteran's own statements.  
Although the veteran served in the medical corps and may or 
may not be competent as to certain medical matters, there is 
no indication that he is competent to offer a psychiatric 
opinion.  Moreover, as discussed above, the Board finds that 
the veteran's statements lack credibility, and are therefore 
accorded little probative weight.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.

REMAND

In the December 2003 remand, the Board instructed that an 
examination be conducted to determine the nature and etiology 
of the veteran's diabetes mellitus.  The examiner was asked 
to state an opinion based upon the documented history and the 
examination results, as to whether it is at least as likely 
as not that the veteran's diabetes mellitus was permanently 
aggravated by the his active service.  

The veteran was afforded a VA examination in August 2005.  
The examiner, R.J., M.D., reported that the veteran had a 
very tragic experience and witnessed the death of several 
servicemen from an accident.  The examiner stated that, if 
the veteran has developed PTSD as a result of his military 
experience, this would clearly negatively impact his ability 
to care for his diabetes mellitus.  In this fashion, it would 
be reasonable to assume that his military experience has 
aggravated his diabetes mellitus.  The examiner thus linked 
the veteran's diabetes to his PTSD, which the examiner 
apparently assumed to be related to the veteran's military 
service; however, he did not offer any opinion with respect 
to a direct relationship to military service.  

In recognition that the opinion provided did not satisfy the 
remand instruction, the RO obtained an addendum medical 
opinion from R.J., dated in October 2006.  The examiner 
stated that the veteran's Type 2 diabetes had its onset in 
1986, prior to the veteran's re-entry into active service.  
With respect to the requested clarification of his nexus 
opinion, the examiner observed that the veteran has been 
diagnosed as having post-traumatic stress disorder, anxiety 
and depression by the VA psychiatry service, and the veteran 
relates the onset of these problems to his service in Desert 
Storm.  He further observed that these associated behavioral 
disorders will negatively impact the veteran's ability to 
control his diabetes mellitus.  Therefore, he concluded that 
the veteran's psychiatric disorder does aggravate his ability 
to achieve good diabetic control.

Again, the examiner failed even to address a link between 
diabetes and the veteran's military service, but focused his 
discussion on PTSD, which is not service connected. 

The originating agency requested another addendum opinion 
from R.J., in an attempt to satisfy the remand.  The examiner 
provided an opinion dated in May 2007.  He again began by 
positing that "[o]ur Psychiatry Service has diagnosed [the 
veteran] as having Post-traumatic Stress Disorder and major 
recurrent depression" related to his military service.  The 
examiner continued that the veteran's ongoing uncontrolled 
diabetes mellitus is greatly aggravated by his PTSD, and 
since, in the examiner's observation, "Post-traumatic Stress 
Disorder occurred as a result of his active military service, 
according to our Psychiatry Service.  I would therefore offer 
the opinion that it is at least as likely as not that the 
veteran's diabetes mellitus and secondary complications were 
permanently aggravated by the veteran's active military 
service."

Despite the examiner's attempt to use the proper terminology, 
as with the previous attempts, the May 2007 opinion addresses 
a condition [PTSD] which is not service connected, and for 
which, elsewhere in this decision, the Board has denied 
service connection.  The examiner's opinion, which is again 
confined to the issue of whether the veteran's diabetes is 
related to his PTSD, does not address the question posed by 
the Board, and is therefore inadequate.  Significant in the 
Board's finding, the examiner's opinion that the veteran's 
PTSD aggravated his diabetes does not necessarily preclude a 
finding that his diabetes was also aggravated by his military 
service.  Therefore, the question remains pertinent and 
remains unanswered.

The Court has held that RO compliance with a remand is not 
discretionary, and that, if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is again REMANDED to the AMC or the RO 
for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his diabetes mellitus or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the RO or the AMC should arrange 
for an examination of the veteran by a 
physician other than the aforementioned 
physician who has been unable to provide 
the required opinion.  

The examiner is asked to provide an 
opinion, based upon the documented history 
and the examination results, as to whether 
there is at least a 50 percent likelihood 
that the veteran's diabetes mellitus was 
permanently aggravated by his active 
service, with particular attention to his 
periods of service in the National Guard 
from September 1990 to December 1990 and 
from August 1991 to September 1991.  

All indicated studies should be conducted, 
and a detailed history of the veteran's 
diabetes mellitus should be elicited.  The 
rationale for all opinions given must be 
clearly set forth by the examiner in the 
examination report, including what injury 
or disease in service aggravated the 
veteran's diabetes.  .

In addressing the above question, the 
examiner is asked to consider that the 
service connection is not in effect for 
post-traumatic stress disorder or any 
other psychiatric disorder.  These 
disorders are therefore not considered to 
be associated with service.  Moreover, as 
stated elsewhere in this decision, the 
Board does not accept the veteran's 
account of in-service stressors as 
credible.  Therefore, any discussion of a 
purported relationship between the 
veteran's diabetes and a psychiatric 
disorder or unverified stressors does not 
in fact answer the question being posed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


